Case 1:19-cv-25120-MGC Document 10 Entered on FLSD Docket 02/14/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA




 ALEJANDRO ESPINOZA                                        CASE NO. 1:19-cv-25120-MGC
      Plaintiff,

 vs.

 BUNNY RETAIL LIMITED PARTNERSHIP,
 a Foreign limited liability company,
        Defendant.
 ____________________________________/



                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff, ALEJANDRO ESPINOZA, through undersigned attorney Diego G. Mendez,
 pursuant to the Federal Rules Civil Procedure files this Notice of Voluntary Dismissal with
 Prejudice against BUNNY RETAIL LIMITED PARTNERSHIP.



                                                           Submitted by:

                                                           Mendez Law Offices, PLLC
                                                           Attorneys for Plaintiff
                                                           P.O. BOX 228630
                                                           Miami, Florida 33172
                                                           Telephone: 305.264.9090
                                                           Facsimile: 305.809.8474
                                                           Email:info@mendezlawoffices.com
                                                           By:            /s/
                                                           DIEGO GERMAN MENDEZ, ESQ.
                                                           FL BAR NO.: 52748

                                               ###
